Citation Nr: 1618347	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran had military service from February 1966 to January 1970.  He is the recipient of numerous awards, including the Combat Action Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The Veteran's degenerative arthritis of the left knee is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative arthritis of the left knee, to include as secondary to a service connected disability, are met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the Board is granting in full the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  For chronic diseases listed in 38 C.F.R. § 3.309(a), such as arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making a determination, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for degenerative arthritis of the left knee, which he attributes to a shrapnel wound.  The Veteran also contends that his knee disability is secondary to his service-connected scar, residual of the wound to the left knee.  

Service medical records from September 1969 show complaints of a swollen thigh.  The Veteran reported that he fell on an engineer stake 3 days prior.  The impression was cellulitis of the left thigh, which was treated with antibiotics.  Subsequent service treatment records are silent for complaints of left knee pain, treatment, or diagnosis.  The Veteran's January 1970 separation examination revealed no abnormalities in the lower extremities.  

Post-service medical records show that the Veteran was involved in an ATV accident in April 2004 and began having knee pain afterward.  X-rays of the knee showed a questionable ossified loose body.  Subsequent statements from the Veteran indicate that he believes that the "loose body" in the knee, was the result of being hit by shrapnel in service.  According to the Veteran, he thought he fell on an engineer stake in service, however the 2004 x-rays show "pieces of metal in the knee." 

An August 2009 examination report reflects a diagnosis of degenerative arthritis of the left knee and a small metallic foreign body in the soft tissue of the mid left thigh.  The August 2009 VA examiner opined that the small metallic foreign body in the left leg was at least as likely as not the result of the injury he incurred while in combat.  The examiner also noted that the Veteran's complaints of left knee pain are due to his deteriorating joints damaged by arthritis.  

In September 2009, the RO granted service connection and assigned a non-compensable rating for the scar, residual of the wound to the left knee.  

In a November 2010 statement, a VA provider opined that the Veteran's left knee pain is service connected.  She noted that the Veteran injured his left knee in service with subsequent significant infection and that he reinjured the knee in a 2004 ATV accident.  The provider acknowledged that "original findings" determined that the Veteran's left knee shrapnel was not a significant causative agent for his chronic knee pain.  However, she noted that the "impact from the original injury precluded [the Veteran's] tendency to develop degenerative changes and subsequent chronic pain." 

The Veteran was afforded a VA examination in February 2011.  After reviewing the medical evidence and performing a physical examination, the examiner found that the Veteran's degenerative arthritis of the left knee was less likely than not caused by or the result of an injury in service.  In providing this opinion, the examiner noted that the Veteran has a scar near, but superior to his knee.  The shrapnel is located further up the thigh; it likely migrated there from the area of the scar.  There is no evidence that the shrapnel entered the knee joint itself.  Furthermore, the examiner noted that the Veteran did not have any evidence of knee problems until his accident in 2004.  Therefore, the examiner concluded that there is no evidence that the Veteran's knee condition is due to his service-connected left knee scar or thigh injury in service.  Lastly, the examiner noted that the Veteran believes that loose bodies are pieces of metal that broke off.  However, x-rays reveal that they are more like bony pieces. 

Affording the Veteran the benefit of the doubt, the Board finds that service connection for degenerative arthritis of the left knee is warranted on a direct basis. The Veteran's service treatment records show that the he injured his left leg in service and he has reported that he injured his knee.  In a November 2010 statement, a VA provider concluded that the Veteran's left knee arthritis pain is related to his in-service injury.  While her choice of the word "precluded" in the opinion seems to indicate that the in-service injury hindered the development of arthritis, it is clear when reading the statement as a whole that she desired to convey her opinion that the in-service injury led to degenerative changes and subsequent chronic pain.  

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at the very least in equipoise.  Therefore, service connection is granted.  38 U.S.C.A. § 5107.  As service connection is granted on a direct basis, there is no need to address secondary service connection.  


ORDER

Service connection for degenerative arthritis of the left knee, to include as secondary to a service connected disability is granted. 




____________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


